                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK GRAHAM,                           :
    Plaintiff                               :
                                            :              No. 1:19-cv-1571
             v.                             :
                                            :              (Judge Kane)
IAN CONNORS, et al.,                        :
     Defendants                             :

                                           ORDER

      AND NOW, on this 21st day of January 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion to transfer the above-captioned case to the United States District
         Court for the Eastern District of Pennsylvania (Doc. No. 26) is DENIED;

      2. Plaintiff’s motion seeking various forms of relief (Doc. No. 27) is GRANTED IN
         PART and DENIED IN PART as follows:

             a. The motion (Doc. No. 27) is GRANTED to the extent Plaintiff requests an
                extension of time to file his amended complaint, and his amended complaint is
                DEEMED TIMELY FILED;

             b. The motion (Doc. No. 27) is DENIED WITHOUT PREJUDICE to the
                extent Plaintiff requests the appointment of counsel;

             c. The motion (Doc. No. 27) is DENIED in all other respects;

      3. Plaintiff’s motion requesting sanctions (Doc. No. 29) is DENIED;

      4. The Court DEEMS the operative pleading to consist of Plaintiff’s amended
         complaint (Doc. No. 28) and supplement (Doc. No. 30);

      5. The Clerk of Court is directed to amend the caption to reflect that Corizon is a named
         Defendant in this matter;

      6. Plaintiff’s claims against all Defendants, with the exception of his claims against
         Defendants Edinger and Viator, are DISMISSED for failure to state a claim upon
         which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

      7. Plaintiff may file a second amended complaint within thirty (30) days of the date of
         this Order with respect to his claims against all Defendants except the DHEW. If
   Plaintiff elects to file a second amended complaint, Plaintiff is advised to adhere to
   the standards set forth in the Federal Rules of Civil Procedure and the directives set
   forth by this Court in its accompanying Memorandum. Specifically, the second
   amended complaint must be complete in all respects. It must be a new pleading
   which stands by itself without reference to the previously-filed complaints or any
   other documents already filed. The second amended complaint should set forth
   Plaintiff’s claims in short, concise and plain statements as required by Rule 8 of the
   Federal Rules of Civil Procedure. Each paragraph should be numbered. The second
   amended complaint should specify which actions are alleged as to which defendants
   and sufficiently allege personal involvement of the defendant in the acts which
   Plaintiff claims violated his rights. Mere conclusory allegations will not set forth
   cognizable claims. The second amended complaint should also not raise claims
   regarding Plaintiff’s incarceration at institutions outside of this judicial district and
   should not raise frivolous claims, such as claims regarding the placement of
   microchips and LSD in his food. Importantly, should Plaintiff elect to file a second
   amended complaint, he must re-plead every cause of action in the second amended
   complaint because the second amended complaint will supersede the original
   complaint and amended complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013
   WL 786339, at *3 (M.D. Pa. Mar. 1, 2013) (stating that an amended complaint
   supersedes the original complaint). Because an amended complaint supersedes the
   original pleading, all causes of action alleged in the amended complaint which are not
   alleged in the second amended complaint are waived. See id. (citations omitted);

8. The Clerk of Court is directed to mail Plaintiff a civil rights complaint form; and

9. If Plaintiff files a second amended complaint, it will supersede the original complaint
   as set forth above. If Plaintiff fails to file a second amended complaint within thirty
   (30) days of the date of this Order, the Court will proceed on Plaintiff’s amended
   complaint as to his claims against Defendants Edinger and Viator.


                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania




                                         2
